                        Case 7:19-cr-00245-KMK Document 120 Filed 11/23/20 Page 1 of 11
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                       Southern District ofNew York
                                                                          )
              UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                                                                          )
                       Corey Webb                                         )      Case Number:            19 CR 00245 (KMK)
                                                                          )      USM Number:            86810-054
                                                                          )
                                                                          )                   Theodore S. Green, Esq.
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)        1
                                    - -------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
21 USC 846                        Conspiracy to Distribute and Possess with Intent to Distribute           10/2018
21 USC 84 l(b)(l)(A)              Cocaine and Cocaine Base




       The defendant is sentenced as provided in pages 2 through         _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)       all open or pending                     Dis      X are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.




                                                                          Date            /
                         Case 7:19-cr-00245-KMK Document 120 Filed 11/23/20 Page 2 of 11
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet-2-Imprisonment

                                                                                                      Judgment -   Page _2~ - - of   -7- - - -
 DEFENDANT:                    Corey Webb
 CASE NUMBER:                  19 CR 00245 (KMK)

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 36 months for Count 1. The Defendant has been advised of his right to appeal.



      X The court makes the following recommendations to the Bureau of Prisons:
           It is recommended that the Defendant be designated nearest to the New Paltz or Poughkeepsie, NY area.
           It is recommended that the Defendant participate in the BOP residential drug abuse treatment program (commonly referred to as the
           500 hour substance abuse program) or an equivalent program.
           It is recommended that the BOP attend to the Defendant' s medical issues and prescribe necessary medications, including the following
           as follows : Spironolactone 25 mg. lxdaily Carvedilol 25 mg. 2xdaily and Entresto

      D    The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                    D a.m.      D p.m.        on
           D as notified by the United States Marshal.

      X The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           X before 2 p.m. on           January 6, 2021

           X as notified by the United States Marshal.
           X as notified by the Probation or Pretrial Services Office.


                                                                   RETURN

 I have executed this judgment as follows:




           Defendant delivered on                                                         to

 at                                                  , with a certified copy of this judgment.
      - - - - - - - - - - - - -- - -

                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED ST ATES MARSHAL
                        Case 7:19-cr-00245-KMK Document 120 Filed 11/23/20 Page 3 of 11
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release-
                                                                                                       Judgment-Page _ _3_     of _ ___.7c__ _
DEFENDANT:                    Corey Webb
CASE NUMBER:                  19 CR 00245 (KMK)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:


3 years of supervised release for Count 1.




                                                       MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              O The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
 5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    0 You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                       Case 7:19-cr-00245-KMK Document 120 Filed 11/23/20 Page 4 of 11
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A- Supervised Release----
                                                                                                                  4 _ _ of _ _ _7- '-----
                                                                                                Judgment-Page _ _ _
DEFENDANT:                    Corey Webb
CASE NUMBER:                  19 CR 00245 (KMK)

                                      ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U .S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date _ _ _ _ _ _ _ _ _ _ _ __
AO 245B (Rev. 09/19)   Case 7:19-cr-00245-KMK
                       Judgment  in a Criminal Case    Document 120 Filed 11/23/20 Page 5 of 11
                       Sheet 3D - Supervised Release
                                                                                  Judgment-Page-   ~   of   7
DEFENDANT:                 Corey Webb
CASE NUMBER:               19 CR 00245 (KMK)

                                     SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his _{)erson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)), electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subject to
search pursuant to this condition.
The Defendant will participate in an out-patient treatment program at the discretion of the Probation
Officer, which program may include testing to determine whether the Defendant has reverted to using drugs
or alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the
substance abuse treatment provider, as approved by the Probation Officer. The Defendant will be required
to contribute to the costs of services rendered (co-payment), in an amount determined by the Probation
Officer, based on ability to pay or availability of the third-party payment.
AO 245B (Rev. 09/19)        Casein7:19-cr-00245-KMK
                           Judgment   a Criminal Case               Document 120 Filed 11/23/20 Page 6 of 11
                           Sheet 5 - Criminal Monetary Penalties
                                                                                                        Judgment -   Page .=..
                                                                                                                           6_    _    _   of _7 _ _ _ __
 DEFENDANT:                           Corey Webb
 CASE NUMBER:                          19 CR 00245 (KMK)
                                                   CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                           Assessment              Restitution                                   AVAA Assessment*                    JVT A Assessment**
 TOTALS                $   100.00              $                      $                      $                               $



 D The determination of restitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _paynient, unless specified otherwise in
      the priority or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(.1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                  Total Loss***                      Restitution Ordered                      Priority or Percentage




 TOTALS                                  $ _ _ _ _ __ _ __                      $ _ _ __ _ _ __ __



 D     Restitution amount ordered pursuant to plea agreement $
                                                                            ----------
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the .
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the               D fine   D restitution.
        D the interest requirement for the            D    fine     D restitution is modified as follows:

  * Amy   Vicky and Andi Child Pornowap!D: Victim Assistance Act of 2018, Pub. L. No. 115-299.
  n  Justice for Victim~ or Trnfli~lline f\vt or .01~1 r1.1~, 1,;, N9, ~ 14-22 -                          ,                        .
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, an<l 113A. of Title 18 £or offenses committed on
  or after September 13 , 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)     Casein7:19-cr-00245-KMK
                       Judgment   a Criminal Case                 Document 120 Filed 11/23/20 Page 7 of 11
                       Sheet 6 - Schedule of Payments

                                                                                                             Judgment - Page    7 -
                                                                                                                               --       of        7
 DEFENDANT:                 Corey Webb
 CASE NUMBER:                19 CR 00245 (KMK)

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X Lump sum payment of$               100.00                due immediately, balance due

            •     not later than                                      , or
            •     in accordance with    •     C,     •    D,      •    E, or    •    F below; or

 B     •    Payment to begin immediately (may be combined with                 DC,       •    D, or    D F below); or

 C     D    Payment in equal        _ _ _ _ _ (e. g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g. , months or years) , to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal        _ __ __ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e. g., months or y ears), to commence _ _ _ _ _ (e. g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                      Joint and Several            Corr~sponding Payee,
       (including defendant number)                            Total Amount                       Amount                      1f appropnate




 D     The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Order of Forfeiture attached.


  fil)'IJlOiltB Bhrlll bv !lDpliwQ in Ulw Ml9W¥1e order: {1 / assessment/ (2) restitution princi,Ral, (3) ~estitution interest, (4) AV.AA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and {10) costs, mcludui~ M~t M
  prosecution and court costs.
                        Case 7:19-cr-00245-KMK Document 120 Filed 11/23/20 Page 8 of 11
---.~,---
       . - ~ ~ - - --           ------ --- ··-•--· ~ -         -     -·-·- -- - ------·--   ---- -       - --------   - --




          UNITED STATES DISTRICT COURT
          SOUTBERN DISTRICT OF NEW YORK
          ----------------~-----------------                                                         X

          UNITED STATES OF AMERICA
                                                                                                                CONSENT PRELIMINARY ORDER
                                  -v. -                                                                         OF FORFEITURE/
                                                                                                                MONEY JUDGMENT
          COREYWEBB,
                                                                                                                19 Cr. 245 {KMK.)
                                           Defendant

          - - - - - - - - .- - - -· - - - - - - - - · - - - ;.. - · - - -· - ·- · - - - •            X


                                 WHEREAS, on or ah.out April 9 1 2019~ COREY WEBB (the "Defendant'')" was

          charged, among others, in a one-count Indictme1;it, 19 Cr. 245 (KMK): (the ''Indictment''), with

          narcotics conspiracy,. in violation of Title 21, United States Code,, Section 846 (Count One);

                                  WHEREAS, the Indictment included a forfeiture allegation as to Count One,

          seeking forfeiture.to the United States, pursuant to Title 21, United States Code,. Section 853, any

          property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of

          the offense and any and all property used, odntended to be used, in any m:anneror part, to con:rmit,

          or to facilitate the conunission of the .o ffense charged in Count One •Of the Indictment, including

          but not limited to a sum •o f money in United States currency representing the amount of proceeds

          traceable td. the commission oftb:e offense charged in Count One of the Indictment;

                                  WHEREAS, on or about January ~,2020, the Defendant pled guilty to Count One,

          of the Indictment, -pursuant to a plea agreement with the Government, wherein the Defendant

          admitted the forfeiture allegation with. respect to Count One of the Indictment, and agreed to

          forfeiture to the United States~ pursuant to Title 21, United States Code, Sections 853, a sum of

          money representing the amount of proceeds traceable to the commission of the violation charged

          in Connt One of the Indictment tbattb:e Defendant personally ob.tamed;
         Case 7:19-cr-00245-KMK Document 120 Filed 11/23/20 Page 9 of 11



               WHEREAS, the Defendant. consents to the entry of a money judgment in the

amou:nt of $18,000 in United States c:urtency representing the amount of proceeds traceable to the

offense charged in Count One of the·Indictment that the Defendant personally obtained:; and

                WHEREAS, the Defendant admits that as a result of acts· and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence;

               ITIS HEREBY STIPULATED AND AGREED, by and between the United States

. ofAmerica,.by its attorney Audrey Strauss, Acting United-States Attorney, Assistant United States

Attorneys~ Courtney Heavey and Samuel L. Raymond of counsel,, and the Defendant, and his

counsel,.Theodore·S. Greene} Esq., that:

                1.     As a result ofthe offenses charged in Count One -of the Indictment~to which

the Defendant pled guilty, -a moneyjudgment in the· amount of $18,~000 in United States currency

(the ..Money·Judgment';), representing the amount ofproceeds traceable to the offense charged in

Count One of the:Indictment that the Defendant personally obtained shall be entered against the

Defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the F ederaI Rules of Criminal Procedure, this

Consent Pretimlna:zy-Order of Forfeiture/Money Judgment is final as to the Defendant, COREY

WEBB, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

                3.     All payments ,on the outstanding money judgment shall be ma.de by postal

 money order, bank or certified check, made payable, in this mstance,to the United States Marshals

 Servi-ce,.and delivered by mail to the United States .Attomey' s Office, Southern District of New
                Case 7:19-cr-00245-KMK Document 120 Filed 11/23/20 Page 10 of 11
--;:;-'-,, .-'-~----- -- - - - - - - -- - - - - - - - - - - - - - - -- - - - - - - -


       York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew~s.

       Plaza, New York, New York 10007 and.shall indicate the Defendants name and case number.

                       4.       The United States Marshals Service is authorized to deposit the payments

       on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

       to such forfeited property.

                       5.       Pursuant to Title 21, United States Code, Section 853{p), the United States

       is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

       of the Money Judgment.

                       6-.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

       United States Attorney's Office is authorized to conduct any discovery needed to identify,, locate

        or dispose of forfeitable property, including depositions, interrogatories,.requests for production

        of documents an-d the issuance of subpoenas;,

                       7.       The Court shall.retainjurisdiction to enforce this Consent Preliminary Order

        ofForfeiture/Money Judgment,. and to· amend it as necessary; pursuant to Rule 32~2 of the Federal

       Rules of Criminal Procedure.

                       8.       The Clerk of the Court shall forward three certified copies of this Consent

        Prelim:inacy Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

       J. Wilson, Co-Chief of the Money Laundering and Transnational Cru:ninal Enterprises Unit,.United

        States Attorney' s Office, One St Andrew' s Plaza, New York, New Yark 10007.



                             (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
                         Case 7:19-cr-00245-KMK Document 120 Filed 11/23/20 Page 11 of 11
.
~            ______________________________________,._. - - -
    ..,,.___._



                                9.      The signature page oftb:is ConsentPrelimmary Order of Forfeiture/Money

                 Judgment may be executed in one or more counterparts, each of which will be deemed an original

                 but all of which together will constitute one and the same ·instnu;nent.

                 AGREED AND CONSENTED TO:

                 AUDREY STRAUSS
                 Acting United States Attorney for the
                 Southern District of New York


                 By:     ~   n PMArgi/                                                 9/ /K;J_ci·
                                                                                            J

                         COUR~ HEAVEY I                                                DATE
                         SAMUELL. RAYMO · .
                         Assistant United States Attorneys
                         OneSt. Andrew's Plaza
                         NewYork,NY 10007
                         (914} 993-1927/6519




                 HONO ·  LE KENNETH M. KAR.AS
                 UNITED STATES DISTRICT JUDGE
